COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                   No. 08-19-00008-CV
                                                  §
  IN THE INTEREST OF S.G., A CHILD                                    Appeal from the
                                                  §
                                                                    322nd District Court
                                                  §
                                                                  of Tarrant County, Texas
                                                  §
                                                                   (TC# 322-521747-12)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, all costs incurred in this Court. See TEX. R. APP.

P. 43.5. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF JANUARY, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.